Wait, J.
The exceptions in this case must be overruled. The release relied upon by the defendant is a general release of all demands held by Chisholm and Vance against Hart. It is, manifestly, a j oint release. The bill of exceptions states that the transaction upon which the plaintiff bases this suit has .no connection with the building operations referred to in the release and there is no claim that Fred Vance was concerned in it in any way. The release relates solely to joint obligations. Nothing in its language indicates that it deals with individual claims of Chisholm or of Vance. The presence of the words “ Heirs, Executors, Administrators and Assigns ” has no tendency heré to show an intention to give a several character to the instrument. Morrison v. American Surety Co. of New York, 224 Penn. St. 41, cited by the defendant, differs materially from the case before us, and does not sustain his contention.
*493The refusals to charge as requested and the instruction actually given that Chisholm and Vance’s joint release of an obligation due to them jointly was no bar to a suit by Chisholm on an obligation then due in severalty to Chisholm individually were in accord with familiar law. Averill v. Lyman, 18 Pick. 346. Reed v. Tarbell, 4 Met. 93. Rochester Tumbler Works v. Mitchell Woodbury Co. 215 Mass. 194.

Exceptions overruled.